Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  The claims filed with the preliminary amendment on April 19, 2019 are objected to because they do not include any status identifiers.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the various claimed shapes of the top and bottom surfaces in claims 4 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felhofer (EP 1 757 184) in view of Trigilio (6,230,416).
The device as claimed is substantially disclosed by Felhofer with a plate 2 comprising a top surface, a substantially level bottom surface opposite to the top surface and suitable for stable placement upon a bottom cut of a notch 1.1 in the tree, a first lateral surface 2.1 situated between and adjoining the top surface and the bottom surface, and a second lateral surface situated between and adjoining the top surface and the bottom surface and opposite to the first lateral surface, an edge at which the second lateral surface adjoins the bottom surface defining a substantially straight line and being suitable for alignment with a vertex formed by a top cut and the bottom cut of the notch (see figure 1); and a laser light generator 2.2, the emanation being in a direction that is substantially perpendicular to the substantially straight line of the edge that adjoins the second lateral surface to the bottom surface (see abstract), but lacks the plate defining an internal cavity having an open end in the first lateral 
Trigilio teaches a plate 11, 13 defining an internal cavity 43 having an open end in the first lateral surface, the internal cavity being sized to accommodate a light 35 and the open end of the internal cavity being suitable to permit a beam of laser light generated by the laser light generator to emanate outside the internal cavity when the laser light generator is housed therein to help protect the laser.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the laser 2.2 of Felhofer inside the plate as taught by Trigilio to both protect the laser and to keep the top and bottom surfaces of the plate planar.
With respect to claim 2 the combination of Felhofer in view of Trigilio disclose the top surface of the plate is substantially level (both show a substantially level top surface).
With respect to claim 6 the combination of Felhofer in view of Trigilio disclose a laser light generator (2.2 in Felhofer).
With respect to claim 7 the combination of Felhofer in view of Trigilio disclose the laser light generator, but lacks the laser light being green.  Felhofer does not appear to indicate the color of the laser used and Trigilio teaches using a red laser, however, green lasers are commonly used when a green color is easier so see in the environment where it is being used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a .
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felhofer (EP 1 757 184) in view of Trigilio (6,230,416) as applied to claims 1, 2, 6, and 7 above, and further in view of Japanese reference (JP 3088251).
The device as claimed is disclosed by the combination of Felhofer in view of Trigilio as stated in the rejection recited above for claims 1, 2, 6, and 7, but lack the specific shapes of the device claimed.
Trigilio teaches a plate in the shape of a triangle and the Japanese reference teaches a plate having a semicircular shape.  Official notice is taken that the rest of the shapes claimed are all old and well known shapes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plate of the combination of Felhofer in view of Trigilio any old and well known shape, such as triangles, semicircles, and so forth as taught by Trigilio, the Japanese reference and official notice as common shapes to place in the notch of a tree.
Claims 8, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felhofer (EP 1 757 184) in view of Budrow et al (6,941,665).
The device as claimed is substantially disclosed by Felhofer with a plate 2 comprising a top level (claim 12) surface, a substantially level bottom surface opposite to the top surface and suitable for stable placement upon a bottom cut of a notch 1.1 in the tree, a first lateral surface situated between and adjoining the top surface and the 
Budrow et al teaches using a laser beam 54 or a vertical laser plane 58 for alignment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a vertical laser plane in the device of Felhofer in place of the beam as taught by Budrow et al to project a line along the ground in the direction the tree will fall.
 With respect to claim 17 the combination of Felhofer in view of Budrow et al disclose the laser light generator, but lacks the laser light being green.  Felhofer nor Budrow et al appear to indicate the color of the laser used, however, red and green lasers are commonly used and when a green color is easier so see in the environment where it is being used then a green color is used.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a green laser in the combination of Felhofer in view of Budrow et al as 
With respect to claims 18-20 the method steps claimed are meet by the normal operation of the device of the combination of Felhofer in view of Budrow et al.
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felhofer (EP 1 757 184) in view of Budrow et al (6,941,665) as applied to claims 8, 12, and 16-20 above, and further in view of Napier et al (2002/0092186).
The device as claimed is disclosed by the combination of Felhofer in view of Budrow as stated in the rejection recited above for claims 8, 12, and 16-20, but lack the first lateral surface forms a rectangular notch and wherein the housing is adjoined to both a first side of the rectangular notch and a second side of the rectangular notch.
Napier et al teaches using a first lateral surface forms a rectangular notch and wherein the housing is adjoined to both a first side of the rectangular notch and a second side of the rectangular notch to allow the laser beam to pivot vertically.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make notches in the first lateral surface of the plate of the combination of Felhofer in view of Budrow et al as taught by Napier et al so the laser can be pivoted in the vertical direction to better aim the laser.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felhofer (EP 1 757 184) in view of Budrow et al (6,941,665) and Napier et al (2002/0092186) as applied to claim 9 above, and further in view of Trigilio (6,230,416).

Trigilio teaches using pivot pegs 49 to pivot the laser about.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pivot pegs in the combination of Felhofer in view of Budrow et al and Napier et al as taught by Trigilio to pivot the laser about.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felhofer (EP 1 757 184) in view of Budrow et al (6,941,665) as applied to claims 8, 12, and 16-20 above, and further in view of Japanese reference (JP 3088251).
The device as claimed is disclosed by the combination of Felhofer in view of Budrow as stated in the rejection recited above for claims 8, 12, and 16-20, but lack the specific shapes of the device claimed.
Trigilio teaches a plate in the shape of a triangle and the Japanese reference teaches a plate having a semicircular shape.  Official notice is taken that the rest of the shapes claimed are all old and well known shapes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plate of the combination of Felhofer in view of Trigilio any old and well known shape, such as triangles, semicircles, and so forth as taught by Trigilio, the Japanese reference and official notice as common shapes to place in the notch of a tree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855